EXHIBIT (10)-y

As restated by the Committee on Management
of the Board of Directors on July 31, 1996
Amended on January 1, 2000
Amended on December 1, 2003

EXECUTIVE DEFERRED COMPENSATION PLAN

1.

Introduction

 




The Executive Deferred Compensation Plan (the "Plan") provides the opportunity
for executives of Bausch & Lomb Incorporated (the "Company") to defer all or
part of their compensation as follows:

 


a)


Payments under the Annual Incentive Compensation Program ("AICP") or payments
made under a Sales Incentive Program (SIP);

 


b)


Base salary;

 


c)


After deferrals to the Company's 401(k) Account Plan exceed the indexed cap on
contributions to the 401(k) Account Plan under Section 401(k) of the Internal
Revenue Code (the "401(k) Account Plan Cap"), salary may be deferred to the Plan
and the Company will make matching contributions to the extent it would have
made such contributions under the 401(k) Account Plan, but for the 401(k)
Account Plan Cap; and

 


d)


Cash payments made under the Long-Term Performance Unit Plan.


2.


Restatement, Effective Date

 




This Plan is a restatement of the Company's Executive Deferred Compensation Plan
dated February 25, 1992, as amended (the "1992 Plan"). The effective date of the
Plan is January 1, 1997 (the "Effective Date"). It covers eligible compensation
earned after the Effective Date and deferred hereunder as well as all monies
previously deferred under the 1992 Plan.


3.


Eligibility

 




Commencing on the Effective Date, the Plan is available to all U.S. employees in
the senior executive and executive bands and officers of the Company.
Compensation deferred under the 1992 Plan by employees who are no longer
eligible to defer compensation under this Plan will nonetheless be subject to
the terms of this Plan; provided that no modification of the 1992 Plan effected
by this Plan shall adversely affect such employees' deferrals under the 1992
Plan.


4.


Amount of Deferral

 


a)


An eligible employee may become a participant in the Plan by electing to defer
all or part of the compensation referred to in Section 1.

 


b)


With respect to compensation otherwise due under AICP or SIP a minimum amount of
$5,000 per year must be deferred. For deferrals of compensation otherwise
payable as base salary, a minimum amount of $500 per month must be deferred over
a minimum six-month period. For deferrals of salary to the Plan in excess of the
401(k) Account Plan Cap, there is no minimum amount of deferral. For deferrals
of compensation otherwise payable under the Long-Term Performance Unit Plan,
100% of the amount payable must be deferred. Prior to any deferral of
compensation all applicable FICA and Medicare taxes will be withheld.


5.


Time of Deferral Election

 


a)


A participant's election to defer compensation must be made by written notice to
the Plan Administrator on behalf of the Company before the compensation is
earned.

 


b)


In the case of compensation payable under AICP or SIP, the deferral election
must be made by December 31 prior to the year during which the incentive payment
will be earned. For new employees, the election to defer AICP or SIP
compensation to be earned in the year of hire must be made within thirty (30)
days of the date of hire.

 


c)


To defer base salary or salary in excess of the 401(k) Account Cap, the deferral
election must be made at least 15 days prior to the first day of the month for
which the participant wishes to defer salary.

 


d)


To defer cash payments under the Long-Term Performance Unit Plan, the deferral
election must be made one year prior to the end of the performance cycle.

 


e)


A deferral election will continue in effect only for compensation earned in the
current year and must be renewed annually for compensation earned in each
subsequent year.


6.


Deferral Election

 


a)


To defer compensation under the Plan, a participant must give written notice to
the Plan Administrator. This notice must include (1) the amount or percentage of
compensation to be deferred; (2) selection of investment account(s) (as
described in Section 7 hereof); (3) the payment commencement date, (i.e.
retirement or date certain); (4) the method of payment desired (i.e. annual,
lump sum) and, if annual, the number of years of equal installment payments; and
(5) the designation of payment to the participant's estate or beneficiary in the
event of the participant's death.

 


b)


In connection with each election to defer compensation, a participant may
irrevocably elect to receive a payout at a future date. The date certain payout
shall be a lump sum payment in an amount that is equal to the compensation
deferred, plus, if any, related Company matching contributions described in
1(c), together with amounts credited or debited on both such amounts in the
manner provided in 7(d), determined as of the valuation date immediately
preceding the payout date. Each date certain payout designated by the
participant must be as of December 31 of a year that is at least two years after
the plan year in which the amount is actually deferred, as specifically elected
by the participant. Actual payment will be made within sixty (60) days following
the designated December 31 date. By way of example, if a two-year date certain
payout is elected for amounts deferred in the plan year commencing January 1,
2004, the two-year payout would first become payable within sixty (60) days
after January 1, 2007. Any payment will be subject to the limitation described
in section 8g.

 


c)


Notwithstanding the preceding sentences or any other provision of this Plan that
may be construed to the contrary, a Participant who is an active employee may,
with respect to each date certain payout, on a form determined by the Plan
Administrator, make one or more additional deferral elections (a "Subsequent
Election") to defer payment of such date certain payout to a plan year
subsequent to the plan year originally (or subsequently) elected; provided,
however, any such Subsequent Election will be null and void unless accepted by
the Plan Administrator no later than one (1) year prior to the first day of the
plan year of earlier date certain payout election and such Subsequent Election
provides for at least a two-year deferral beyond the earlier date certain payout
election.

 


d)


For deferral amounts where the participant has selected retirement as the
payment commencement date, the participant may not change the payment
commencement date. However, the participant may annually change his or her
election to an allowable alternative payout method by submitting a new election
form at least one year prior to the participant's retirement. The most recently
submitted election form will govern the payout of all deferral amounts for which
a retirement payment commencement date has been elected. A lump sum payment
shall be made or installment payments shall commence no later than sixty (60)
days after the last day of the plan year in which the participant retires.

 


f)


If a participant elects to receive his or her deferred compensation in
installments, the installment payments will be calculated in the following
manner: the participant's account balance at the payment commencement date will
be multiplied by a fraction, the numerator of which is 1, and the denominator of
which is the number of remaining installment periods.

 


g)


Retirement, for purposes of the Plan shall mean the date on which the
participant is both (i) at least age 55 and (ii) no longer employed by the
Company.

 


h)


If a participant names someone other than his or her spouse as a beneficiary in
the event of participant's death, a spousal consent form must be signed by that
participant's spouse and returned to the Company.


7.


Deferred Compensation Investment Accounts

 


a)


Monies deferred under the Plan will be transferred to a trustee subject to a
"Rabbi" Trust Agreement between the Company and a trustee designated by the Plan
Administrator (the "Trust").

 


b)


The rate of return on deferred compensation is determined by the performance of
one or more deferred compensation investment accounts selected by the
participant pursuant to the Plan. Deferred compensation investment accounts
available under the Plan are determined by the Company's Investment Committee
("Investment Account(s)"). Information on each Investment Account currently
available under the Plan may be obtained from the Plan Administrator. The
Investment Committee may, from time to time, in its discretion, deem it
necessary or advisable to add or delete Investment Accounts or substitute new
Investment Accounts for existing Investment Accounts. In such an event, the Plan
Administrator will provide participants with reasonable notice of the effective
date of the change to permit participants to change their future investment
elections.

 


c)


All investments in Investment Accounts under the Plan are hypothetical. At the
time of each deferral of compensation into the Plan, participant will be
credited with an imputed number of shares for the Investment Account(s) selected
by the participant. Thereafter, the value of a participant's Investment Accounts
will fluctuate in accordance with the actual performance of the Investment
Accounts. Dividends on the imputed shares also will be credited to the
participant's Investment Account.

 


d)


Earnings/losses on Investment Accounts hypothetically invested in mutual funds
or other assets for which daily pricing is available ("Daily-Priced
Investments") shall be valued daily in accordance with the relevant terms and
conditions of the Daily-Priced Investments. Earnings/losses on Investment
Accounts hypothetically invested in investments other than Daily-Priced
Investments shall be credited effective on the last business day of each month.
All such earnings are net of expenses.

 


e)


The deferral of compensation on a current basis will be allocated into
Investment Account(s) pursuant to the deferral election determined by the
participant. The allocation must be in whole percentages; (i.e. 100% into one
Investment Account, a 60-20-20 split among three Investment Accounts, etc.).

 


f)


A participant may elect to reallocate amounts already in his/her Investment
Accounts among the various Investment Accounts at such times and in accordance
with such procedures as the Plan Administrator may, in its sole discretion,
prescribe; except that a reallocation into or out of the Bausch & Lomb Common
Stock Investment Account by officers of the Company subject to Section 16 of the
Securities Exchange Act of 1934 (i.e. Section 16(b) regulations) may not be made
more than once in any twelve (12) month period. In addition, company-matching
amounts must remain in Company common stock equivalents.


8.


Payment of Deferred Compensation

 


a)


A participant's right to payment of deferred compensation under the Plan is a
contractual obligation of the Company to the participant, and his or her right
to such monies shall be an unsecured claim against the general assets of the
Company. However, the Company has established the Trust as an irrevocable rabbi
trust for participants for the purpose of holding assets used to pay deferred
compensation required by this Plan. The Company shall make periodic
contributions to the Trust as may be required to fund amounts payable under the
Plan. The Trust provides a participant with assurance that deferred monies will
be paid to the participant in accordance with the Plan, except in the event of
the Company's bankruptcy or insolvency. Amounts previously deferred have also
been transferred to the Trust for the benefit of participants. Notwithstanding
the establishment of the Trust, the Company remains ultimately responsible to
pay deferred compensation to each participant. This obligation shall be met from
the general assets of the Company if the Trust has insufficient funds to pay
benefits.

 


b)


If, in the discretion of the Plan Administrator, a participant has a need for
funds due to a financial emergency beyond the control of the participant, a
payment may be made to the participant from the funds in his or her account at a
date earlier than the payment commencement date chosen by the participant at the
time of deferral. A distribution based upon financial hardship may not exceed
the amount required to meet the immediate financial need created by the hardship
less the amount reasonably available to the participant from other sources.
Notwithstanding the foregoing, a participant may not, during a Section 16
Period, obtain a distribution based on financial hardship as to amounts paid
into the participant's Bausch & Lomb Common Stock Investment Account (including
earnings credited to those amounts). As used herein, the term "Section 16
Period" shall mean any period subsequent to the Effective Date, during which the
participant was subject to Section 16 of the Securities Exchange Act of 1934.

A participant requesting a hardship distribution must supply the Plan
Administrator with a statement indicating the nature of the need creating the
financial hardship, the fact that all other available resources are insufficient
to meet the need, and any other information that the Plan Administrator deems
necessary to evaluate whether a financial hardship exists.

 


c)


A participant may make an early withdrawal of monies deferred under the Plan at
anytime, subject to the following penalties:

      *   forfeiture of 10% of the amount of the early withdrawal; and
      *   suspension of eligibility to make further deferral elections for a
period of five years.

 

 


Notwithstanding the foregoing, a participant may not, during a Section 16
Period, obtain a distribution under this Subsection as to amounts paid into the
participant's Bausch & Lomb Common Stock Investment Account (including earnings
credited to those amounts).

 


d)


In the event of a participant's death before he or she has received all of the
deferred compensation payments to which he or she is entitled, payments will be
made, according to the participant's deferral election pursuant to Section 6
hereof, to the participant's estate or beneficiary either (a) continuing in the
same manner as designated with respect to payments to the participant while
living or (b) in a single lump sum payment the value of which is determined as
of the date immediately following the participant's death and paid on the first
January 15 following such valuation date (or as soon as reasonably possible
thereafter).

 


e)


All payments made to participants under the Plan shall be subject to all taxes
required to be withheld under applicable laws and regulations of any
governmental authorities.

 


f)


Notwithstanding any payout election a participant may have made under Section 6,
upon termination of employment with the Company, a participant's account balance
shall be paid in a lump sum unless the Plan Administrator determines, in its
sole discretion for amounts over $50,000, to cause the balance to be paid in
substantially equal annual installments over no more than five (5) years. The
lump sum payment shall be made, or installment payments shall commence, no later
than 60 days after the end of the plan year of the participant's termination of
employment. Unpaid installments shall continue to be credited or debited with
earnings or losses as provided in section 7(d) until distributed. Any payment
made shall be subject to the limitation described in Section 8g. Termination of
employment shall mean the severing of employment with the Company, voluntarily
or involuntarily, for any reason other than retirement, death, or authorized
leave of absence.

 


g)


If the Company determines in good faith that there is a reasonable likelihood
that any compensation paid to a participant for a taxable year of the Company
would not be deductible by the Company solely by reason of the limitation under
Internal Revenue Code Section 162(m), then to the extent deemed necessary by the
Company to ensure that the entire amount of any distribution to the participant
pursuant to this Plan is deductible, the Company may defer all or any portion of
such distribution under this Plan.

 


h)


Upon a Change of Control (as defined below) notwithstanding a participant's
payment commencement date with respect to any compensation deferred hereunder or
method of payout with respect to any compensation deferred hereunder, all
amounts in a participant's deferred compensation account (including earnings
credited thereto) shall be due and payable to the participant in a cash lump sum
within 15 days following the Change of Control; provided, however that amounts
paid into the participant's Bausch & Lomb Common Stock Investment Account during
a Section 16 Period (including earnings credited to those amounts) shall be due
and payable only upon termination of the participant's employment following a
Change in Control or, if earlier, the payment commencement date previously
elected by the participant. For purposes of this Plan, Change of Control shall
mean:

 

 


     (a) The acquisition by any individual, entity or group (within the meaning
of Section 13(d)(3) or 14(d)(2) of the Securities Exchange Act of 1934, as
amended (the "Exchange Act")) (a "Person") of beneficial ownership (within the
meaning of Rule 13d-3 promulgated under the Exchange Act) of 20% or more of
either (i) the then outstanding shares of common stock of the Company (the
"Outstanding Company Common Stock") or (ii) the combined voting power of the
election of directors (the "Outstanding Company Voting Securities"); provided,
however, that the following acquisitions shall not constitute a Change of
Control: (i) any acquisition directly from the Company (excluding an acquisition
by virtue of the exercise of a conversion privilege unless the security being so
converted was itself acquired directly from the Company), (ii) any acquisition
by the Company, (iii) any acquisition by any employee benefit plan (or related
trust) sponsored or maintained by the Company or any corporation controlled by
the Company or (iv) any acquisition by any corporation pursuant to a
reorganization, merger or consolidation, if, following such reorganization,
merger or consolidation, the conditions described in clauses (i), (ii) and (iii)
of subsection (c) of this Section 2 are satisfied; or

     (b) Individuals who, as of the date hereof, constitute the Board (the
"Incumbent Board") cease for any reason to constitute at least a majority of the
Board; provided, however, that any individual becoming a director subsequent to
the date hereof whose election, or nomination for election by the Company's
shareholders, was approved by a vote of at least a majority of the directors
then comprising the Incumbent Board shall be considered as though such
individual were a member of the Incumbent Board, but excluding, for this
purpose, any such individual whose initial assumption of office occurs as a
result of either an actual or threatened election contest (as such terms are
used in Rule 14a-11 of Regulation 14A promulgated under the Exchange Act) or
other actual or threatened solicitation of proxies or consents by or on behalf
of a Person other than the Board; or

     (c) Approval by the shareholders of the Company of a reorganization,
merger, binding share exchange or consolidation, in each case, unless, following
such reorganization, merger, binding share exchange or consolidation, (i) more
than 60% of, respectively, the then outstanding shares of common stock of the
corporation resulting from such reorganization, merger, binding share exchange
or consolidation and the combined voting power of the then outstanding voting
securities of such corporation entitled to vote generally in the election of
directors is then beneficially owned, directly or indirectly, by all or
substantially all of the individuals and entities who were the beneficial
owners, respectively, of the Outstanding Company Common Stock and Outstanding
Company Voting Securities immediately prior to such reorganization, merger,
binding share exchange or consolidation in substantially the same proportions as
their ownership, immediately prior to such reorganization, merger, binding share
exchange or consolidation, of the Outstanding Company Common Stock and
Outstanding Company Voting Securities, as the case may be, (ii) no Person
(excluding the Company, any employee benefit plan (or related trust) of the
Company or such corporation resulting from such reorganization, merger, binding
share exchange or consolidation and any Person beneficially owning, immediately
prior to such reorganization, merger, binding share exchange or consolidation,
directly or indirectly, 20% or more of the Outstanding Company Common Stock or
Outstanding Voting Securities, as the case may be) beneficially owns, directly
or indirectly, 20% or more of, respectively, the then outstanding shares of
common stock of the corporation resulting from such reorganization, merger,
binding share exchange or consolidation or the combined voting power of the then
outstanding voting securities of such corporation entitled to vote generally in
the election of directors and (iii) at least a majority of the members of the
board of directors of the corporation resulting from such reorganization,
merger, binding share exchange or consolidation were members of the Incumbent
Board at the time of the execution of the initial agreement providing for such
reorganization, merger, binding share exchange or consolidation; or

     (d) Approval by the shareholders of the Company of (i) a complete
liquidation or dissolution of the Company or (ii) the sale or other disposition
of all or substantially all of the assets of the Company, other than to a
corporation, with respect to which following such sale or other disposition, (A)
more than 60% of, respectively, the then outstanding shares of common stock of
such corporation and the combined voting power of the then outstanding voting
securities of such corporation entitled to vote generally in the election of
directors is then beneficially owned, directly or indirectly, by all or
substantially all of the individuals and entities who were the beneficial
owners, respectively, of the Outstanding Company Common Stock and Outstanding
Company Voting Securities immediately prior to such sale or other disposition in
substantially the same proportion as their ownership, immediately prior to such
sale or other disposition, of the Outstanding Company Common Stock and
Outstanding Company Voting Securities, as the case may be, (B) no Person
(excluding the Company and any employee benefit plan (or related trust) of the
Company or such corporation and any Person beneficially owning, immediately
prior to such sale or other disposition, directly or indirectly, 20% or more of
the Outstanding Company Common Stock or Outstanding Company Voting Securities,
as the case may be) beneficially owns, directly or indirectly, 20% or more of,
respectively, the then outstanding shares of common stock of such corporation
and the combined voting power of the then outstanding voting securities of such
corporation entitled to vote generally in the election of directors and (C) at
least a majority of the members of the board of directors of such corporation
were members of the Incumbent Board at the time of the execution of the initial
agreement or action of the Board providing for such sale or other disposition of
assets of the Company.


9.


Fail-Safe Provision Plan





a)


This Section shall become operative upon the enactment of any change in
applicable statutory law or the promulgation by the Internal Revenue Service of
a final regulation or other pronouncement having the force of law, which
statutory law, as changed, or final regulation or pronouncement, as promulgated,
would cause any participant to include in his or her federal gross income
amounts accrued by the participant under the Plan on a date (an "Early Taxation
Event") prior to the date on which such amounts are made available to him or her
hereunder.

 


b)


Notwithstanding any other Section of this Plan to the contrary (but subject to
subsection (c), below), as of an Early Taxation Event, the feature or features
of this Plan that would cause the Early Taxation Event shall be null and void,
to the extent, and only to the extent, required to prevent the participant from
being required to include in his or her federal gross income amounts accrued by
the participant under the Plan prior to the date on which such amounts are made
available to him or her hereunder. By way of example, but not by way of limiting
the generality of the foregoing, if a statute is enacted that would require a
participant to include in his or her federal gross income amounts accrued by the
participant under the Plan prior to the date on which such amounts are made
available to him or her because of the participant's right to receive a
distribution of a portion of his of her account under Section 8c, the right of
all participants to receive distributions under Section 8c shall be null and
void as of the effective date of that statute. If only a portion of a
participant's account is impacted by the change in the law, then only such
portion shall be subject to this Section, with the remainder of the account not
so affected being subject to such rights and features as if the law were not
changed. If the law only impacts participants who have a certain status with
respect to the Company, then only such participants shall be subject to this
Section.

 


c)


If an Early Taxation Event is earlier than the date on which the statute,
regulation or pronouncement giving rise to the Early Taxation Event is enacted
or promulgated, as applicable (i.e., if the change in the law is retroactive),
there shall be distributed to each participant, as soon as practicable following
such date of enactment or promulgation, the amounts that became taxable on the
Early Taxation Event.


10.


Administration

 




The Treasurer of the Company, as the designee of the Compensation Committee of
the Board of Directors, shall be the Plan Administrator and has the authority to
control and manage the operation and administration of the Plan. The Investment
Committee shall be the Investment Committee of Bausch & Lomb Incorporated.


11.


Assignability

 




No right to receive payments under the Plan is transferable or assignable by a
participant except by will or by the laws of descent and distribution.


12.


Business Days

 




In the event any date specified falls on a Saturday, Sunday, or holiday, such
date will be deemed to refer to the next business day thereafter.


13.


Amendment

 




The Plan may at any time or from time to time be amended, modified, or
terminated by the Board of Directors or the Compensation Committee of the Board
of Directors of the Company. No such amendment, modification, or termination
will, without the consent of the participant, adversely affect the participant's
accruals in his or her deferred compensation account.

BAUSCH & LOMB INCORPORATED

 

By   /s/ David R. Nachbar                 
David R. Nachbar
Corporate Senior Vice President
Human Resources

Dated: 31st of December, 2003